Citation Nr: 0806682	
Decision Date: 02/27/08    Archive Date: 03/06/08

DOCKET NO.  94-08 353	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico



THE ISSUE

Entitlement to an initial compensable rating for bilateral 
chondromalacia.



WITNESSES AT HEARINGS ON APPEAL

Appellant and his wife



ATTORNEY FOR THE BOARD

D. J. Drucker, Counsel



INTRODUCTION

The veteran had active military service from January 1981 to 
March 1988.

This matter initially came to the Board of Veterans' Appeals 
(Board) on appeal from a 1993 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
San Juan, the Commonwealth of Puerto Rico.  In April 1996 and 
June 2000, the Board remanded the veteran's case to the RO.

In November 2001, the Board denied the veteran's claim for an 
initial compensable rating for status post right inguinal 
hernia and remanded his claim for an initial compensable 
evaluation for bilateral chondromalacia to the RO for further 
development.  In September 2005, the Board remanded the 
veteran's claim to the RO via the Appeals Management Center 
(AMC), in Washington, D.C.  

The Board notes that, in July 2004 and September 2007 written 
statements, the veteran said he experienced lumbar, cervical, 
urinary, and vertigo problems, associated with his service-
connected bilateral chondromalacia.  In June 2004, a VA 
examiner commented on the veteran's cervical and lumbar spine 
disorders.  If these are to be taken as claims of service 
connection for these disorders, appellant should make 
specific application at the RO.

The Board also notes that the veteran perfected an appeal as 
to the RO's August 2001 denial of his claim for service 
connection for depression.  However, in a November 2004 
rating decision, the RO granted the veteran's claim, that 
represents a full grant of the benefits sought as to his 
claim for service connection for depression.

Furthermore, in October 2002, the veteran testified during a 
personal hearing at the RO and was accompanied by his 
accredited representative from the Disabled American Veterans 
(DAV).  But, in an April 2004 signed statement, the veteran 
withdrew his power of attorney to the DAV as his 
representative.  He did not appoint a new representative and, 
in April 2004, he and his wife were unrepresented during 
their testimony at a personal hearing at the RO.  Transcripts 
of both hearings are of record.

The appeal is REMANDED to the RO via the AMC.  VA will notify 
the appellant if further action is required.


REMAND

The veteran seeks a compensable evaluation for his service-
connected bilateral chondromalacia.  After the issuance of 
the RO's September 2007 supplemental statement of the case 
(SSOC), the veteran submitted new VA medical records, dated 
from January 2006 to August 2007, and new private medical 
records, dated from March 2006 to August 2007, regarding 
treatment for his bilateral knee pain.  Earlier medical 
records reflect that the veteran had bilateral degenerative 
joint diease and multiple sclerosis (in April 2004), left 
knee chondromalacia patella on magnetic resonance image (in 
April 2004), and arthroscopic surgery for right knee 
chondromalacia patella for medial and lateral meniscal tears 
(in April 2005) and for his left knee (apparently in April 
2006).

The new medical records show that, in May 2007, the veteran 
was seen in the VA outpatient clinic for complaints of knee 
pain.  He was assessed with bilateral knee pain and 
chondromalacia and referred for an orthopedic evaluation.  
The June 2006 orthopedic evaluation reflects the veteran's 
complaints of left knee pain despite undergoing arthroscopic 
surgery a year earlier and he was scheduled for another knee 
surgery that was performed in August 2007.  Unfortunately, 
the veteran did not waive initial RO review of the recently 
submitted medical records and, as such, a remand is required, 
to enable the RO to consider this evidence in the first 
instance.

Further, through his numerous written statements and multiple 
submissions of medical evidence, the veteran argues that his 
currently diagnosed knee disabilities are related to or 
caused by his service-connected bilateral chondromalacia.  
Further review must be undertaken to ascertain all pathology 
that is considered service connected or considered part and 
parcel of the service connected disorder.

Secondary service connection may be granted for a disability 
that is proximately due to, or the result of, a service-
connected disease or injury.  38 C.F.R. § 3.310(a) (2007).  
To establish service connection for a disability on a 
secondary basis, there must be evidence sufficent to show 
that a current disability exists and that the current 
disability was either caused by or aggravated by a service- 
connected disability.  See Allen v. Brown, 7 Vet. App. 439, 
448 (2006).  Additionally, when aggravation of a nonservice- 
connected disability is proximately due to or the result of a 
service-connected disorder, such disability shall be 
compensated for the degree of disability (but only that 
degree) over and above the degree of disability existing 
prior to the aggravation.  Id.; see also 38 C.F.R. § 3.310(b) 
(2007).

Here, the record indicates VA afforded the veteran a medical 
examination in June 2004, when the examiner opined that the 
veteran's bilateral arthritis and left knee meniscal tear 
were "not at least as likely as not the result of" his 
service-connected bilateral chondromalacia of the knees.  
However, given the March 2005 VA medical record diagnosing 
chondromalacia of the right knee for which surgery was 
performed in April 2005, the April 2006 record of left knee 
surgery, and the May 2007 VA medical record that diagnosed 
bilateral chondromalacia and knee pain and referred the 
veteran for the orthopedic evaluation and the subsequent 
August 2007 left knee surgery, the Board is of the opinion 
that the veteran should be afforded another VA examination to 
determine whether he has degenerative joint disease of the 
knees and left and right knee meniscal tears that were 
aggravated by the service-connected bilateral chondromalacia 
or are otherwise related to this pathology.  

Finally, the Board also finds that the veteran has not been 
provided complete notice with respect to the Veterans Claims 
Assistance Act of 2000 (VCAA).  See  Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006), aff'd sub nom Hartman v. 
Nicholson, 483 F.3d 1311 (Fed Cir. 2007); and Vazquez-Flores 
v. Peake, No. 05-0355 (U.S. Vet. App. Jan. 30, 2008):

Accordingly, the case is REMANDED for the following action:

1.  The appellant should be provided the 
notice required under 38 U.S.C.A. 
§ 5103(a) (West 2002 & Supp. 2007) and 38 
C.F.R. § 3.159(b) (2007), to include the 
notice specified in Dingess/Hartman v. 
Nicholson and Vazquez-Flores v. Peake, 
supra, with notice that he should submit 
any new (not previously submitted) 
pertinent evidence in his possession.  
The veteran should be specifically 
advised not to resubmit previously 
considered medical evidence and written 
statements as that will delay 
consideration of his claim.

2.  The RO/AMC should obtain all 
additional VA medical records regarding 
the veteran's treatment for the period 
from August 2007 to the present, and any 
private medical records he identifies, 
dated from August 2007.  His assistance 
in identifying and obtaining records 
should be solicited as needed.  If any 
records are unavailable, a note to that 
effect should be placed in the claims 
file and the veteran so notified in 
writing.  If any records require 
translation, it would be helpful if that 
were completed prior to returning this 
case to the Board, if possible.

3.  Then, the veteran should be scheduled 
for a VA orthopedic examination performed 
by physician (who has not previously 
examined the veteran, if possible) to 
determine the current severity and all 
manifestations of his service-connected 
bilateral chondromalacia, to include the 
etiology any degenerative joint disease 
of the knees and left and right knee 
meniscal tears found to be present.  The 
claims folder should be available to the 
examiner prior to entry of any opinions.  
All indicated tests and studies should be 
completed and all clinical findings 
reported in detail.  Based on a review of 
the claims files, and the examination 
findings, the examiner is requested to 
address the following.

a) The examiner should describe 
all manifestations of the 
veteran's service-connected 
bilateral chondromalacia.

b) The examiner should identify if 
the veteran has degenerative joint 
disease of the knees or left and 
right knee meniscal tears.

c) For each such degenerative 
joint disease of the knees or left 
and right knee meniscal tears 
disorder identified, the physician 
should proffer an opinion, with 
supporting analysis, as to the 
likelihood that any diagnosed 
degenerative joint disease of the 
knees or left and right knee 
meniscal tears, was caused by, 
aggravated by, or are otherwise 
related to the veteran's service-
connected bilateral chondromalacia 
disability.  

d) Specifically, the examiner is 
requested to render an opinion as 
to whether it is at least as 
likely as not (i.e., to at least a 
50-50 degree of probability) that 
any currently diagnosed 
degenerative joint disease of the 
knees or left knee meniscal tears, 
is permanently aggravated by the 
veteran's service-connected 
bilateral chondromalacia 
disability or whether such a 
relationship is unlikely (i.e., 
less than a 50-50 probability).  
The examiner should be advised 
that aggravation is defined, for 
legal purposes, as a permanent 
worsening of the underlying 
condition versus a temporary 
flare-up of symptoms.

e) A complete rationale should be 
provided for any opinion offered.  
In rendering an opinion, the VA 
examiner is particularly requested 
to address the opinion rendered by 
the VA examiner in June 2004 (to the 
effect that the veteran's bilateral 
knee arthritis and left knee 
meniscal tear was not at least as 
likely as not the result of his 
service-connected chondromalacia of 
the knees).  As noted, the veteran's 
claims files must be made available 
to the examiner in conjunction with 
the examination, and the examination 
report should indicate if veteran's 
medical records were reviewed prior 
to responding to the questions.

NOTE: The term "at least as likely 
as not" does not mean merely 
within the realm of medical 
possibility, but rather that the 
weight of medical evidence both 
for and against a conclusion is so 
evenly divided that it is as 
medically sound to find in favor 
of causation as it is to find 
against it.

4.  Then, the RO should readjudicate 
the veteran's claim for an initial 
compensable evaluation for bilateral 
chondromalacia.  If the benefits sought 
on appeal remain denied, the veteran 
should be provided with a SSOC.  The 
SSOC should contain notice of all 
relevant actions taken on the claim, to 
include a summary of the evidence and 
applicable law and regulations 
considered pertinent to the issues 
currently on appeal since the September 
2007 SSOC.  An appropriate period of 
time should be allowed for response.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).


_________________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



